

Exhibit 10.3

FIRST AMENDMENT TO PROMISSORY NOTE
This FIRST AMENDMENT TO PROMISSORY NOTE, dated as of February 19, 2016 (this
"Amendment"), among INTEGRATED BIOPHARMA, INC., a Delaware corporation (the
"Company"), INB:MANHATTAN DRUG COMPANY, INC., a New York corporation ("MDC", and
together with the Company, collectively,  the "Loan Parties", and each, a "Loan
Party"), and VITAMIN REALTY ASSOCIATES, LLC, a New Jersey limited liability
company ("Vitamin").
W I T N E S S E T H
WHEREAS, reference is made to the Promissory Note the, dated June 27, 2012, made
by the Loan Parties and payable to the order of Vitamin in the original
principal amount of $685,985.61 (the "Note");
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Note;
WHEREAS, the Loan Parties have requested that Vitamin amend the Note, as
provided herein; and
WHEREAS, Vitamin is willing to amend the Note as set forth below, all on and
subject to the terms set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
1.            Amendment to the Note.  The definition of the term "Maturity Date"
appearing in Section 1(a) of the Note is hereby amended by deleting such term in
its entirety and inserting the following in replacement thereof:
"Maturity Date" means  February 29, 2020.
2.            Representations and Warranties.  Each Loan Party hereby represents
and warrants that:
(a)            No Event of Default has occurred or is continuing.


(b)            Such Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite power and authority to carry on its business as now conducted.


(c)            The execution and delivery of this Amendment, and the performance
by such Loan Party of its obligations under this Amendment are within such Loan
Party's organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.
(d)            This Amendment has been duly executed and delivered by such Loan
Party and this Amendment constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
 

--------------------------------------------------------------------------------

 
3.            Effectiveness Conditions.  This Amendment and the amendment set
forth in Section 1, shall be effective as of the date hereof when the following
condition precedent is satisfied (the "Amendment Effective Date"): Vitamin shall
have received an original counterpart of this Amendment, duly executed by each
of the parties hereto.
4.            Acknowledgment, Ratification and Reaffirmation.  Each Loan Party
hereby:  (i) acknowledges, confirms, ratifies and affirms in all respects the
Note (as amended by this Amendment); (ii) acknowledges, ratifies and affirms its
respective obligations under the Note (as amended by this Amendment); and (iii)
acknowledges, confirms and agrees that all of the terms and provisions of the
Note (as amended by this Amendment) remain in full force and effect.
5.            References.  From and after the Amendment Effective Date, any and
all references in the Note to "this Note", "hereof", "hereunder" or words of
like import referring to the Note shall mean the Note as amended hereby.
6.            Limited Effect.  The amendment set forth in Section 1 hereof is
limited precisely as written and shall not be deemed to (a) be a waiver of or
amendment to any other term or condition of the Note, or (b) prejudice any right
which Vitamin may now have or may have in the future under or in connection with
the Note.  The Note (as amended by this Amendment) is hereby ratified and
confirmed in all respects, and shall continue in full force and effect.
7.            Amendment.  This Amendment may be amended or modified only by an
instrument signed by each of the parties hereto.
8.            Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.
9.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY.
10.            Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.
11.            Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 [SIGNATURE PAGES FOLLOW]
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized officers, all as of the day and year first above written.
 

 
INTEGRATED BIOPHARMA, INC.
         
By:  /s/ Dina Masi
 
Name:  Dina Masi
 
Title:  CFO
             
INB:MANHATTAN DRUG COMPANY, INC.
         
By:  /s/ Riva Sheppard
 
Name:  Riva Sheppard
 
Title:  President


 
 
 
[Signature Page to First Amendment to Promissory Note (Vitamin Note)]



--------------------------------------------------------------------------------



 

 
VITAMIN REALTY ASSOCIATES, LLC
 
 
 
By:  /s/ E. Gerald Kay
 
Name:  E. Gerald Kay
 
Title:  Partner
   

 
 
 
 


[Signature Page to First Amendment to Promissory Note (Vitamin Note)]